—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered August 17, 1998, convicting defendant, after a jury *304trial, of criminal possession of a weapon in the second and third degrees, and sentencing him, as a persistent violent felony offender, to concurrent terms of 17 years to life and 15 years to life, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification.
There was no impairment of defendant’s right to present a defense (see, Delaware v Van Arsdall, 475 US 673, 678-679). The People fully complied with their obligation under CPL 240.45 (1) (b) to disclose their witness’s convictions, and the record fails to support defendant’s claim that he was prevented from ascertaining the underlying facts of those convictions and whether the witness had previously cooperated with the prosecution. Defendant was not prejudiced by the court’s ruling concerning the witness’s description of defendant to the arresting officers, because defendant elicited the same information in a different context and fully exploited the discrepancy between defendant’s appearance as described by the witness and as described by the officers. The arrest of another person at the same location on an unrelated charge was properly excluded as irrelevant, since its connection to the instant matter was entirely speculative.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329). Concur — Williams, J. P., Ellerin, Lerner, Saxe and Buckley, JJ.